              Case 3:20-cr-01091-WVG Document 15 Filed 04/15/20 PageID.14 Page 1 of 1
AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page l of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America
                                                                                      ir"" J!J :l ff"'<H
                                                                             JUDGMENTliNW,<.:ru.ivnNAL cAsE
                                                                                                                n
                                     V,                                      (For Offenses Committed On or After November 1, 1987)

                                                                                           7020 AeR I " I? ~: I LI
               Hector Manuel Bautista-Cardenas                               Case Num6er: 20-cr-01091-WVG
                                                                                         CLERi<, U.S. C!STr'.lCT COURT
                                                                             Michael Emtl"Mtl 'B\\riEl Cc CAUFORNIA
                                                                            Defendant's Attorney
                                                                                        Ci:
REGISTRATION NO. 93060298

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 oflnformation
                                          -----------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325(a)(l)                      Improper Attempted Entry by an Alien (Misdemeanor)                          1

 •    The defendant has been found not guilty on count( s)
                                                                         -------------------
 •    Count(s)
                  ------------------
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          April 14, 2020
                                                                          Date of Imposition of Sentence


                                                                          (JJ~
                                                                          H"6NofuLE WILLIAM V. GALLO
                                                                          UNITED STATES MAGISTRATE JUDGE




                                                                                                                   20-cr-01091-WVG
